Citation Nr: 1135531	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 RO decision, which denied the Veteran's application to reopen his previously denied claim for service connection for bilateral pes planus.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the Veteran indicated on his November 2007 VA Form 9 Appeal that he wished to be scheduled for a hearing before a member of the Board.  However, as the Veteran withdrew his request for a hearing in a February 2008 statement, the Board will proceed to adjudicate this claim, as done below, with no prejudice to the Veteran.  

The Board notes that the Veteran indicated on his February 2005 claim that he wished to reopen his claim for a right foot condition.  The RO construed this statement as an application to reopen his previously denied claim for service connection for bilateral pes planus and adjudicated the claim as such in the October 2005 rating decision.  The Veteran appealed this issue to the Board.  In the August 2011 Appellate Brief Presentation, the Veteran's representative suggested that perhaps the Veteran was not seeking to reopen his previously denied pes planus claim but instead was seeking service connection for tinea pedis of the left foot and misstated it as the right foot in his claim.  As such, in light of the Veteran's claim and the August 2011 Appellate Brief Presentation, the issue of entitlement to service connection for a right or a left foot condition, other than pes planus, to include a dermatological condition of the foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  By a February 2003 RO decision, the Veteran's claim of service connection for bilateral pes planus was denied on the basis that the evidence of record does not show that this condition, which existed prior to service, was permanently worsened as a result of the Veteran's military service. 

2.  Evidence received since the February 2003 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision denying the Veteran's claim of service connection for bilateral pes planus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral pes planus has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An October 2006 VCAA letter dated fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The Board notes that an August 2005 letter was sent to the Veteran and his representative, which specified what was needed to substantiate this claim to reopen and described what would constitute such new and material evidence.  This letter specifically indicated that the Veteran's claim was previously denied because the evidence of record did not show that this condition, which existed prior to service, was permanently worsened as a result of military service.  This letter was returned as undeliverable to the Veteran.  It was mailed to the Veteran a second time and again returned as undeliverable.  The Veteran subsequently provided a new address to VA and another VCAA letter was mailed out in October 2006.  The October 2006 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  Specifically, this letter indicated that the Veteran needed to submit evidence not previously considered showing that the claimed disability/condition was incurred in or aggravated by active duty.  This letter was not returned as undeliverable.  The Board points out that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Additionally, there is no evidence of record reflecting that the Veteran's representative did not receive the original August 2005 VCAA letter.  The Veteran's knowledge can be imputed to him through his representative.  Moreover, the Veteran was informed in the September 2008 supplemental statement of the case (SSOC) that the evidence fails to show that the Veteran's condition developed as a result of some event or experience in service or was aggravated by his military service.  It was noted that there must be objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation and that no such evidence that this condition has permanently worsened as a result of service has been presented.  Therefore, as the Veteran was correctly informed throughout the course of his appeal that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the basis of the most recent final denial, the Board finds that the Veteran and his representative have been informed of the requirements set forth in Kent v. Nicholson.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

Nevertheless, the Board does acknowledge that the Veteran was provided a VA contract examination with regard to his bilateral pes planus claim in July 2008.  In this regard, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, any possible inadequacies of the July 2008 VA contract examination with regard to the Veteran's application to reopen his claim are moot, as the Board is finding that new and material evidence has not been received to reopen the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

After review of the evidence of record, the Board finds that new and material evidence has not been submitted.  In this regard, the Board notes that new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The basis for the February 2003 denial was that the evidence of record does not show that this condition, which existed prior to service, was permanently worsened as a result of the Veteran's military service.  At the time of this denial, VA medical records, a VA contract examination report, statements submitted by the Veteran, and service treatment records were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran, VA medical records, and a VA contract examination report.  

With regard to the Veteran's lay statements, the Board notes that the Veteran has recently indicated that he was treated during service for bilateral pes planus.  The Board finds that these statements are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  Prior to the February 2003 denial, the Veteran asserted that he was treated during service for flat feet.  As the lay statements submitted since the February 2003 denial reiterate these same statements, this evidence cannot be considered new.  Thus, the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the newly submitted medical records, the Board notes that the VA medical records and the VA contract examination report document that the Veteran has bilateral pes planus.  However, the Board does not find that these medical records reflect that the Veteran's pes planus, which existed prior to service, was permanently worsened as a result of his military service, or that the Veteran's pes planus was caused by his military service.  As such, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for bilateral pes planus, the Veteran's claim is not reopened, and the appeal is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


